—Yesawich Jr., J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Scarpino, Jr., J.), entered June 14, 1995 in Westchester County, which granted defendants’ motions for summary judgment dismissing the complaint.
This appeal raises the same questions, relating to the accrual of claims for Statute of Limitations purposes in cases alleging repetitive stress injury, as were presented by Coughlin v International Bus. Machs. Corp. (225 AD2d 256 [decided herewith]). As in that case, each of the injured plaintiffs experienced symptoms consistent with a subsequent diagnosis of repetitive stress-type injuries (carpal tunnel syndrome, trigger finger syndrome and tenosynovitis) more than three years prior to bringing suit, and as noted by Supreme Court, plaintiffs have not tendered any admissible proof, of a factual nature, in support of their allegations of later injury. Therefore, for the reasons stated in Coughlin v International Bus. Machs. Corp. (supra), the order dismissing the complaint in this case must also be affirmed.
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.